Citation Nr: 1011784	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  08-25 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
September 6, 1973, rating decision which granted entitlement 
to total disability resulting in individual unemployability 
(TDIU) effective June 27, 1973.


REPRESENTATION

Appellant represented by:	Attorney Kenneth Carpenter, 
Esq.


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 
1967.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs Regional Office in Denver, 
Colorado.


FINDINGS OF FACT

1.  In a September 1973 rating decision appealed on other 
issues, the RO awarded TDIU effective June 27, 1973.

2.  The RO's September 1973 decision was not based on CUE as 
it represented a reasonable application of the known facts to 
the law then in existence; the factual evidence and competent 
medical opinion of record did not show that the Veteran was 
entitled to TDIU any earlier than June 27, 1973.


CONCLUSION OF LAW

The RO's September 1973 rating decision, which granted TDIU 
effective June 27, 1973, was not clearly and unmistakably 
erroneous.  That rating action, unappealed on this issue, is 
final.  38 U.S.C.A. §§ 5107, 7105; 38 C.F.R. §§ 3.104, 
3.105(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has requested a revision of the September 1973 
rating decision issued by the RO, which granted total 
disability resulting in individual unemployability (TDIU) 
effective June 27, 1973.  The Veteran contends that, based 
upon the evidence, the correct effective date for the award 
of TDIU should have been May 5, 1971.  Alternatively, the 
Veteran's representative has also argued that the effective 
date for the award of TDIU should have been July 7, 1969.

The Veteran contends that the RO committed CUE when it 
granted TDIU from the effective date of June 27, 1973 in a 
September 1973 rating decision.  The Veteran argues that the 
RO failed to properly apply the law, specifically 38 C.F.R. 
§§ 3.156(b) and 3.400(o)(2).

In a rating decision dated on September 6, 1973, the RO 
granted the Veteran's claim for TDIU, effective June 27, 
1973.  The RO noted that the Veteran was hospitalized for his 
acquired psychiatric disability as of June 27, 1973 and his 
disability had progressed to the point of rending him 
unemployable.  Thus, the claim was granted.  This decision 
was issued to the Veteran on September 14, 1973.

The Veteran's claims file contains a long and at times 
confusing procedural history regarding the evaluations for 
his acquired psychiatric disability.  He was first granted 
service connection for "anxiety reaction" in an April 1968 
rating decision at a noncompensable evaluation, effective at 
separation.  Following a temporary total evaluation for 
hospitalization, the April 1968 rating decision increased the 
rating to 10 percent effective April 1, 1968.  A September 
1968 rating decision granted another temporary total 
evaluation due to hospitalization then increased the rating 
to 30 percent effective September 1, 1968.  It was also noted 
that the Veteran had a "constitutional or developmental 
abnormality", an "inadequate personality", which was not 
considered a disability under the law.  The Veteran did not 
appeal any of these decisions.

On July 7, 1969, the Veteran submitted an income and net 
worth statement contending that he was unable to obtain 
employment.  However, the statement noted that his last date 
of employment had been July 2, 1969.  Additionally, a 
hospital discharge summary from August 1969 noted that he had 
been hospitalized July 3 to 9, 1969 for "fever, probably 
secondary to a viral upper respiratory infection.  

In an August 1969 rating decision, the RO continued the 
existing 30 percent rating, on the basis of the 
symptomatology in evidence at that time.  The Veteran did not 
appeal this decision.

In a July 1970 rating decision, the RO granted a temporary 
total evaluation due to hospitalization from May 13, 1970 to 
July 1, 1970 and then continued the 30 percent evaluation 
based upon the hospital report that the Veteran was "in good 
condition" and employable.  

It is important to note that such a finding, in and of 
itself, provides a basis to not find CUE in the rating action 
at issue, clearly indicating a reasonable basis to find that 
the Veteran was not unemployable at this time. 

The Veteran did not appeal this decision.

In September 1970, the Veteran submitted a statement 
contending that he was unable to find employment and that he 
was "in the process of starting to appeal [his] case to the 
board for a pay raise."  The Veteran did not state that he 
disagreed with any particular rating decision, arguing 
instead that his monthly pension amount was "unfair".  

The Board finds that, despite the RO's reference to the 
September 1970 statement as a Notice of Disagreement, it did 
not meet the criteria of a notice of disagreement and was in 
fact a general request for increased benefits.  The RO issued 
a rating decision in January 1971 increasing the rating to 50 
percent effective September 11, 1970, noting that "it is 
impossible to disassociate the personality disorder from the 
anxiety reaction."  The RO found that the Veteran did not 
meet the schedular requirements for TDIU.  The Veteran did 
not appeal this decision.  

The Veteran submitted a statement requesting an increased 
rating in May 1972, stating that he was hospitalized and had 
last worked in June 1971 due to his "nerves".  The May 1972 
hospital discharge summary noted visual difficulties as well 
as family and marital stress.  In June 1972, the RO issued a 
rating decision continuing the 50 percent rating, noting that 
the Veteran's hospitalization had been for a neuropsychiatric 
developmental abnormality that was not a disability under the 
law.  

It is again important to note that such a finding, in and of 
itself, provides another basis to not find CUE in the rating 
action at issue, clearly indicating a finding of a nonservice 
connected disability, a developmental abnormality, as part of 
the Veteran's problem. 

The Veteran did not appeal this decision.

Following another hospitalization from October 9 to 18, 1972, 
the RO issued a rating decision in November 1972, increasing 
the disability rating to 70 percent effective October 9, 
1972, reframing the disability as chronic schizophrenic 
reaction, undifferentiated type.  The RO noted the 
physician's statement in the discharge summary regarding the 
Veteran's questionable employability.  The Veteran did not 
appeal this decision.

On June 28, 1973, the Veteran submitted a claim for TDIU, 
noting that he had been hospitalized the previous day.  The 
July 1973 discharge summary noted new symptoms of episodes 
consisting of breathlessness and lapse of consciousness.  The 
Veteran reported that these episodes had begun in the 2 to 3 
months prior to admission.  The treating physician noted that 
"there is some discrepancy between the length of time [the 
Veteran thought] he [was] having unconsciousness and his 
actual period of lapse of consciousness."  The physician 
noted that the episodes were a hyperventilation syndrome 
which was a manifestation of his schizophrenic reaction.

Based upon this evidence, the RO issued a rating decision in 
September 1973 which confirmed and continued the November 
1972 rating decision, with the amendment that TDIU was 
awarded effective June 27, 1973.  While the Veteran did 
appeal this decision to the Board, he did not contest the 
effective date of the TDIU and appealed other issues of the 
decision.  

This is the rating decision which the Veteran and his 
representative claim is based upon clear and unmistakable 
error.

The Court of Appeals for Veterans Claims ("Court") has 
consistently stressed the rigorous nature of the concept of 
CUE.  "Clear and unmistakable error is an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts: it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  Clear and unmistakable errors 
"are errors that are undebatable, so that it can be said 
that reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell v. Principi, 3 Vet. App. 310, 313-4.  "It must 
always be remembered that CUE is a very specific and rare 
kind of 'error'."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The Court has propounded a three-prong test to determine 
whether clear and unmistakable error is present in a prior 
determination: 

(1) [E]ither the correct facts, as they were known at 
the time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at that time were incorrectly applied; 
(2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly 
changed the outcome at the time it was made"; and 
(3) a determination that there was CUE must be based on 
the record and law that existed at the time of the prior 
adjudication in question. 

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

A determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question and not on subsequent determinations 
of record.  Damrel, 6 Vet. App. at 245.  To establish a valid 
claim of CUE, the claimant must demonstrate that either the 
correct facts, as they were known at the time, were not 
before the adjudicator, or that statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Daniels v. Gober, 10 Vet. App. 474 (1997).

A mere difference of opinion in the outcome of the 
adjudication or a disagreement as to how facts were weighed 
and evaluated does not provide a basis upon which to find 
that VA committed administrative error during the 
adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 96 
(1995).  The alleged error must be of fact or of law and, 
when called to the attention of later reviewers, compels the 
conclusion to which reasonable minds could not differ that 
the result would have been manifestly different but for the 
error.  Thus, even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  Allegations 
that previous adjudications had improperly weighed and 
evaluated the evidence also can never rise to the stringent 
definition of CUE.  Fugo, 6 Vet. App. at 43-44.

At the time of the September 1973 rating decision that 
granted TDIU effective June 27, 1973, the law provided that 
effective dates for disability compensation are assigned 
based on the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
a claim is received within 1 year from such date, and 
otherwise the date of receipt of the claim.  See 38 C.F.R. § 
3.400(o)(2) (1973).

The evidence of record at the time of the September 1973 
rating decision consisted of the Veteran's service treatment 
records and post-service VA treatment records, dated between 
1967 and 1973.  The Veteran's post-service treatment records 
revealed a history of an acquired psychiatric disorder that 
was service connected since separation and worsened in the 
years following separation.  Treatment included several 
psychiatric hospitalizations as well as medications.

After each hospitalization, the Veteran was determined to be 
competent and employable.  It was not until the 
hospitalization that began on June 27, 1973 that the new 
episodes of hyperventilation and compromised consciousness 
were reported and found to be a manifestation of the 
Veteran's schizophrenic reaction.

It is important for the Veteran to understand that the July 
1973 hospital discharge summary, standing alone, provides a 
basis to find that the prior rating action was not 
unmistakably wrong.

The Board finds that there was no CUE in the September 6, 
1973 rating decision, which assigned an effective date of 
June 27, 1973 for the award of TDIU.  At the time of the RO's 
rating decision, the medical evidence did not clearly 
indicate that the Veteran's acquired psychiatric disorder 
rendered him unemployable until his hospitalization in June 
1973.  Even at that point, it was very unclear that the 
Veteran's  acquired psychiatric disorder was causing this 
problem or a nonservice connected developmental disability.  
Even today, it is unclear if the Veteran's service connected 
disability has caused the Veteran's unemployment or whether 
it is a nonservice related developmental problem.  In this 
regard, it is important to note that service connection may 
not be granted for a personality disorder.  38 C.F.R. 
§§ 3.303(c), 4.9.  

In contrast, the medical evidence before that date showed 
that the Veteran's symptoms were not totally disabling beyond 
infrequent temporary hospitalizations for treatment.  

Of particular note, the Veteran's most recent hospitalization 
prior to that of June 27, 1973 occurred in October 1972.  At 
that time, the Veteran reported that he had obtained a 
license to work as a private investigator.  While the 
treating physician noted that the Veteran's employability was 
"questionable in [his] mind", no conclusive statements were 
made regarding the potential of future employment.  The 
Veteran did not report any loss of consciousness or 
hyperventilation due to his psychiatric disorder.  The 
discharge summary indicated that the Veteran was "felt able 
to return to school". 
 
It is important for the Veteran to again understand that this 
discharge summary, standing alone, provides a basis to find 
that the prior rating action was not unmistakably wrong.  
There is a basis for the RO's finding.

Given this evidence, the Board finds that the RO applied the 
correct statutory and regulatory provisions to the correct 
and relevant facts.  There is no basis to find that it was 
unreasonable for the RO to determine that the evidence 
indicated that the Veteran was not rendered unemployable due 
to total disability prior to June 27, 1973.  Based on the 
foregoing, there is no evidence of an "undebatable" error, 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made.  Id.  Rather, a review 
of the evidence, and the applicable statutory and regulatory 
provisions, clearly demonstrates that there was no failure by 
the RO to apply the correct statutory and regulatory 
provisions to the correct and relevant facts.  The 
appellant's claim that the September 1973 rating decision was 
clearly and unmistakably erroneous must therefore be denied.  
38 C.F.R. § 3.105(a).

In reaching this decision, the Board has considered the 
Veteran's representative's argument that the September 1973 
rating decision was CUE because it failed to consider "new 
and material" evidence submitted in support of a 
continuously pursued claim, noting that that there would have 
been "a manifestly different outcome".  See Veteran's 
representative's submissions, received in February 2006, 
August 2007, and August 2008, citing 38 C.F.R. § 3.156(b).

The RO did not explicitly cite to 38 C.F.R. § 3.156(b) in the 
September 1973 decision.  However, there is no basis to find 
that the RO did not consider the applicable laws and 
regulations as to the evidence submitted by the Veteran, or 
that such failure was outcome determinative or that this is 
CUE.  Indeed, the medical evidence does not show that the 
Veteran's disability rendered him unemployable (at best) 
until June 27, 1973 as indicated in the July 1973 hospital 
discharge summary.  The Board can find no basis to conclude 
that there was anything in the laws in effect at that time 
which abrogated the criteria for the effective date for 
disability compensation or to find a basis that the effect 
date of TDIU was clearly and unmistakably wrong in this 
complex situation where, even today, the question of whether 
the Veteran surfers from an acquired psychiatric disability 
or a personality disorder unrelated to service is not clear.  
Such complexity, and even the real question of whether the 
Veteran has a disability related to service at this time, 
years after the fact, only provides more factual support for 
the finding that CUE can not be found in the rating action at 
issue, which demands a finding that the error is clear and 
unmistakable.  Nothing like this exists in the case. 

The Board finds that in September 1973, the evidence clearly 
weighed against entitlement to TDIU earlier than June 27, 
1973.  In summary, the evidence does not show that the RO 
committed clear and unmistakable error in finding that the 
evidence did not warrant entitlement to TDIU any earlier than 
June 27, 1973.  As such, the question of whether the RO erred 
by not applying 38 U.S.C. § 3.156(b) when it decided the 
Veteran's appeal is not outcome determinative.  The Veteran's 
attorney appears to be asking the Board to relitigate a 
rating action de novo issued nearly 40 years ago, apparently 
based on rules and Court decisions that did not exist in 1973 
(the Court itself did not exist at this time).  This is not a 
basis to find CUE. 

Given the foregoing, the Veteran's representative's 
allegations do not provide a basis upon which to find that VA 
committed error, and they do not constitute a valid CUE 
claim.  See Luallen; Oppenheimer.

In summary, the Veteran has not identified any specific 
finding or conclusion in the September 1973 rating decision 
which was undebatably erroneous.  While the actions of the RO 
in 1973 may, or may not, meet the standards of VA 
adjudication in 2010, this is not the issue before the Board 
at this time.  The record does not reveal any kind of error 
of fact or law in the September 1973 rating decision that, 
when called to the attention of later reviewers, compels the 
conclusion to which reasonable minds could not differ that 
the result would have been manifestly different but for the 
error.  Thus, the criteria for a finding of CUE have not been 
met and the Veteran's motion to revise or reverse the 
September 1973 rating decision must be denied.

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists 
that such assistance will aid in substantiating the claim.

However, the VCAA, and its implementing regulations, codified 
in part at 38 C.F.R. § 3.159, are not applicable to CUE 
claims.  See Simmons v. Principi, 17 Vet. App. 104, 109 
(2003); Parker v. Principi, 15 Vet. App. 407, 412 (2002); 
Livesay v. Principi, 15 Vet. App. 165 (2001); VAOPGCPREC 12- 
2001 at para. 7 (July 6, 2001) (VA does not have "a duty to 
develop" in CUE claims because "there is nothing further 
that could be developed").  As noted in Livesay, CUE claims 
are not conventional appeals but instead are requests for 
revision of previous decisions.  Claims based on CUE are 
fundamentally different from any other kind of action in the 
VA adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits but is instead collaterally 
attacking a final decision.  Livesay, 15 Vet. App. at 178- 
179.  Moreover, a litigant alleging CUE has the burden of 
establishing such error on the basis of the evidence of 
record at the time of the challenged decision. Id.

ORDER

The claim that the RO's September 1973 rating decision, which 
granted entitlement to TDIU effective June 27, 1973, should 
be revised or reversed on the grounds of CUE, is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


